The plaintiff urges with much force that the deed of April 30th, 1902, from the plaintiff to the defendant, cannot be regarded as a fraudulent conveyance, either at the time of its execution or at the commencement of this action, within the meaning of the law defining such conveyances and declaring them to be void as against creditors; but that question is not necessarily involved in this case. No attempt is here made to set aside the deed as void, as against the plaintiff's wife. The plaintiff does not seek to set aside or reform the deed for the purpose of compelling the defendant to execute a secret trust in respect to property given to her with intent thereby to defraud the plaintiff's creditors. This action seeks to compel the defendant to execute an agreement entered into by her and expressed in a deed of land duly recorded. The defendant admits her agreement, and that by the terms of the deed conveying the land to her she is under obligation to reconvey the land to *Page 416 
the plaintiff upon the payment of $5, but claims that the facts stated in her second defense are sufficient in law to justify her in refusing to carry out her agreement.
This claim is not maintainable. A conveyance of his property by a debtor to another, so made as to be valid and binding between the parties, is valid as between them, notwithstanding the debtor intended thereby to place his property beyond the reach of creditors and his grantee knew of his intention. The transaction is not turpis causa and therefore void, but is only voidable as against those who might be defrauded thereby, and until avoided, is valid and binding; the parties to such transaction, as between each other, will not be permitted to prove their fraudulent purpose in order to escape the obligations of their contract; the grantor will not be permitted to prove his own fraudulent purpose in order to avoid the valid contract he has made; nor will the grantee be permitted to prove the fraud, in which he participated, for the purpose of avoiding the obligations of his valid contract. This rule rests largely upon considerations of public policy, and has been stringently enforced.Nichols v. McCarthy, 53 Conn. 299, 324; Stores v.Snow, 1 Root, 181; Chapin v. Pease, 10 Conn. 69, 72;Bonesteel v. Sullivan, 104 Pa. 9; Dyer v. Homer, 22 Pick. (Mass.) 253, 257; Harvey v. Varney, 98 Mass. 118; Clemens
v. Clemens, 28 Wis. 637; Greenthal v. Lincoln, Seyms Co., 67 Conn. 372, 376.
Upon the facts stated in the complaint and in the defendant's second defense, the plaintiff was plainly entitled to the relief asked, and the defendant could not escape the performance of her admitted obligation by proving that the plaintiff executed and she accepted the deed in question for the purposes alleged by her, even if that fact rendered the deed void as against the plaintiff's wife. The demurrer to the second defense was properly sustained by the trial court.
   There is no error in the judgment of the Court of Common Pleas.
In this opinion the other judges concurred.